 PROB 12C                                                                             Report Date: January 27, 2020
(6/16)

                                       United States District Court                        FILED IN THE
                                                                                       U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                  Jan 27, 2020
                                        Eastern District of Washington                SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Leonel Parra, Jr.                         Case Number: 0980 2:19CR00098-TOR-1
 Address of Offender: 1551 Methow Street, Apt. C, Wenatchee, Washington 98801
 Name of Sentencing Judicial Officer: The Honorable Marilyn L. Huff, U.S. District Court Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Court Judge
 Date of Original Sentence: May 2, 2018
 Original Offense:          Importation of Methamphetamine, 21 U.S.C. §§ 952, 960
 Original Sentence:         Prison - 21 months               Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 41 days
 (07/16/2018)               TSR - 24 months
 Asst. U.S. Attorney:       James A. Goeke                   Date Supervision Commenced: July 17, 2018
 Defense Attorney:          Katherine Westerman             Date Supervision Expires: July 16, 2020


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 09/23/2019.

The probation officer believes the offender has violated the following condition of supervision:
Violation Number        Nature of Noncompliance

            6           Special Condition #4: Participate in a program of drug or alcohol abuse treatment, including
                        drug testing and counseling, as directed by the probation officer. Allow for reciprocal
                        release of information between the probation officer and the treatment provider. May be
                        required to contribute to the costs of services rendered in an amount to be determined by the
                        probation officer, based on ability to pay.

                        Supporting Evidence: Mr. Parra, Jr., is considered to be in violation of special condition
                        number 4 by violating his substance abuse treatment plan by consuming alcohol on January
                        6, 7, and 14, 2020.

                        This officer met with Mr. Parra, Jr., on December 20, 2018, and reviewed his conditions of
                        supervised release, listed in the revocation judgement dated July 17, 2018. He
                        acknowledged an understanding of the conditions, signed them, and was provided a copy.
Prob12C
Re: Parra, Jr., Leonel
January 27, 2020
Page 2

                      Mr. Parra, Jr., completed his initial assessment at the Center for Alcohol and Drug Abuse
                      on May 20, 2019. The recommendation was for Mr. Parra, Jr., to enter the Intensive
                      Outpatient Program (IOP). He chose to obtain a second opinion from another program and
                      it too recommended he participate in IOP. He re-engaged in treatment at the Center for
                      Alcohol and Drug Treatment on November 21, 2019. His treatment counselor reviewed the
                      recommendation for IOP and the rules and expectation of the program which requires
                      participants to remain alcohol and drug free. Mr. Parra, Jr., was placed on the programs
                      waiting list for IOP.

                      Mr. Parra, Jr., met with his new counselor at the Center for Alcohol and Drug Treatment on
                      December 6, 2019, and he was advised of the program rules and policies requiring him to
                      remain substance free. He started IOP on December 23, 2019, and was again advised of the
                      program rules and policies requiring him to remain substance free.

                      On January 15, 2020, Mr. Parra, Jr., met with his substance abuse treatment counselor. She
                      advised him his random urine sample test from January 8, 2020, was positive for alcohol.
                      Mr. Parra, Jr., admitted to his counselor he had consumed wine on or about January 6, 7 and
                      14, 2020. He understood his alcohol use violated the treatment rules which violates condition
                      number 4 of his supervised release. Mr. Parra, Jr., told his counselor he did not believe
                      alcohol was a problem for him and did not plan to discontinue his alcohol use.

                      Mr. Parra, Jr., has been removed from IOP due to his continued use of alcohol and failing
                      to comply with his treatment plan, which is a violation of special condition number 4.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     January 27, 2020
                                                                            s/Stephen Krous
                                                                            Stephen Krous
                                                                            U.S. Probation Officer
Prob12C
Re: Parra, Jr., Leonel
January 27, 2020
Page 3

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other : All pending violations will be addressed at the
                final revocation/status hearing scheduled for
                2/4/2020 at 2:00 p.m.                               Signature of Judicial Officer

                                                                    January 27, 2020
                                                                    Date
